Title: From Benjamin Franklin to George Whitefield, 2 July 1756
From: Franklin, Benjamin
To: Whitefield, George


Dear Sir
New York, July 2. 1756
I received your Favour of the 24th. of February with great Pleasure, as it inform’d me of your Welfare, and express’d your continu’d Regard for me. I thank you for the Pamphlet you enclos’d to me. As we had just observ’d a Provincial Fast on the same Occasion, I thought it very seasonable to be publish’d in Pensilvania, and accordingly reprinted it immediately.
You mention your frequent Wish that you were a Chaplain to an American Army. I sometimes wish, that you and I were jointly employ’d by the Crown to settle a Colony on the Ohio. I imagine we could do it effectually, and without putting the Nation to much Expence. But I fear we shall never be call’d upon for such a Service. What a glorious Thing it would be, to settle in that fine Country a large Strong Body of Religious and Industrious People! What a Security to the other Colonies; and Advantage to Britain, by Increasing her People, Territory, Strength and Commerce. Might it not greatly facilitate the Introduction of pure Religion among the Heathen, if we could, by such a Colony, show them a better Sample of Christians than they commonly see in our Indian Traders, the most vicious and abandoned Wretches of our Nation? Life, like a dramatic Piece, should not only be conducted with Regularity, but methinks it should finish handsomely. Being now in the last Act, I begin to cast about for something fit to end with. Or if mine be more properly compar’d to an Epigram, as some of its few Lines are but barely tolerable, I am very desirous of concluding with a bright Point. In such an Enterprize I could spend the Remainder of Life with Pleasure; and I firmly believe God would bless us with Success, if we undertook it with a sincere Regard to his Honour, the Service of our gracious King, and (which is the same thing) the Publick Good.
I thank you cordially for your generous Benefaction to the German Schools. They go on pretty well, and will do better, when Mr. Smith, who has at present the principal Care of them, shall learn to mind Party-Writing and Party Politicks less and his proper Business more; which I hope time will bring about.
I thank you for your good Wishes and Prayers, and am, with the greatest Esteem and Affection, Dear Sir Your most obedient humble Servant
B Franklin

   My best Respects to Mrs. Whitefield.
Revd. Mr. Whitefield.
 Addressed in another hand: Mr. Williams / No. 10. Stationers Court / Ludgate Hill / London.
Endorsed: Frankland answerd / B Franklyn / Frankolyn